Citation Nr: 0818689	
Decision Date: 06/05/08    Archive Date: 06/12/08

DOCKET NO.  05-10 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial rating in excess of 20 percent from 
November 6, 2004, for status-post medial collateral ligament 
strain and anterior cruciate ligament tear of the right knee.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel




INTRODUCTION

The veteran served on active duty from September 1980 to 
September 1983.  She subsequently served in the Army Reserves 
and was activated during Operation Enduring Freedom from 
January 2003 to August 2003.  

This matter was most recently before the Board of Veterans' 
Appeals (Board) in September 2007, at which time it was 
remanded to the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California, through the VA's Appeals 
Management Center (AMC) in Washington, DC.  By such remand, 
the Board requested that the veteran be afforded a VA medical 
examination followed by readjudication of the veteran's 
claim.  Following the completion of the requested actions, 
the case has been returned to the Board for further review.  


FINDINGS OF FACT

1.  On and after November 6, 2004, the veteran's service-
connected right knee disability has been manifested by 
arthritis with associated limitation of motion, pain, and 
functional loss; there is no medical evidence to show flexion 
limited to less than 30 degrees or extension limited to more 
than 5 degrees.  

2.  Since November 6, 2004, the veteran's service-connected 
status-post medial collateral ligament strain and anterior 
cruciate ligament tear of the knee has also been productive 
of slight but no more than slight instability; there is no 
medical evidence of subluxation, ankylosis or frequent 
episodes of locking with pain and effusion into the joint. 

3.  There is no showing that the veteran's right knee 
disability was productive of a marked interference with 
employment or required frequent periods of hospitalization on 
or after November 6, 2004.  




CONCLUSIONS OF LAW

1.  The criteria for an initial or staged disability rating 
in excess of 20 percent for arthritis of the right knee with 
pain and limitation of motion, on and after November 6, 2004, 
have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 4.10, 4.14, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5010, 5258, 5260, 
5261 (2007); VAOPGCPREC 9-04.  

2.  The criteria for a separate initial schedular rating of 
10 percent, but none greater, for slight instability due to 
status-post medial collateral ligament strain and anterior 
cruciate ligament tear of the right knee instability, on and 
after November 6, 2004, have been met.  38 U.S.C.A. §§ 1155, 
5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.102, 3.321, 3.326, 3.327, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.14, 4.71a, Diagnostic Code 5257 (2007); VAOPGCPREC 
23-97; VAOPGCPREC 9-98.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Considerations

As noted above, this matter was previously remanded by the 
Board in September 2007 so that additional development could 
be undertaken.  All of the actions previously sought by the 
Board through its prior development request appear to have 
been completed to the extent possible, and it is of note that 
neither the veteran, nor her representative, contends 
otherwise.  See Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

On November 9, 2000, the President signed into law the VCAA.  
See Pub. L. No. 106-475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107.  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
fourth element of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a VCAA notice, as required by 38 U.S.C. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in January 2004, March 2006, January 2006 and September 2007 
fulfills the provisions of 38 U.S.C.A. § 5103(a).  That is, 
the veteran was effectively informed to submit all relevant 
evidence in her possession and received notice of the 
evidence needed to substantiate her claim, the avenues by 
which she might obtain such evidence, and the allocation of 
responsibilities between herself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005); see also Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005) (Mayfield I) rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).  With respect to the Dingess 
requirements, the veteran was provided with notice of the 
type of evidence necessary to establish a rating or effective 
date for the rating in a March 2006 letter.

It, too, is noted that since the claim for initial rating is 
a downstream issue from that of service connection (for which 
a VCAA letter was duly sent to the veteran in January 2004), 
another VCAA notice is not required.  VAOPGCPREC 8-2003 (Dec. 
22, 2003).  It appears that the Court has also determined 
that the statutory scheme does not require another VCAA 
notice letter in a case such as this where the veteran was 
furnished proper VCAA notice with regard to the claim of 
service connection itself.  See Dingess v. Nicholson, 19 Vet. 
App. at 491 (2006).  See also Goodwin v. Peake, No. 05-0876 
(U.S. Vet. App. May 19, 2008).

The Board recognizes that, according to Pelegrini II, at 119-
20, proper VCAA notice must "precede an initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  Here, some of the notice was 
post-decisional. 

Where, as here, the VCAA notice is defective, the Board must 
presume that the error was prejudicial, and VA bears the 
burden of rebutting said presumption.  Sanders v. Nicholson, 
487 F.3d 881 (2007) (recognizing that "VCAA notice errors 
are reviewed under a prejudicial error rule" and holding 
that "all VCAA notice errors are presumed prejudicial and . 
. . VA has the burden of rebutting this presumption"); see 
also Mayfield v. Nicholson, 19 Vet. App. 103, 111-16 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In Sanders, the Federal Circuit held that any error by VA in 
providing the notice required by 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) is presumed prejudicial and that once an 
error is identified by the Veterans Court (Court of Appeals 
for Veterans Claims), the burden shifts to VA to demonstrate 
that the error was not prejudicial.  The Federal Circuit 
reversed the Court of Appeals for Veterans Claims' holding 
that an appellant before the Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide any 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  

An error "whether procedural or substantive, is prejudicial 
when [it] affects a substantial right so as to injure an 
interest that the statutory or regulatory provision involved 
was designed to protect such that the error affects 'the 
essential fairness of the [adjudication].'"  Mayfield, supra, 
at 116; accord Sanders.  That is, "the key to determining 
whether an error is prejudicial is the effect of the error on 
the essential fairness of the adjudication."  Id.  "[A]n 
error is not prejudicial when [it] did not affect 'the 
essential fairness of the [adjudication],'" Mayfield, supra, 
at 121, and non-prejudicial error may be proven by a showing 
that "the purpose of [VCAA] notice was not frustrated, e.g., 
by demonstrating: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the [defective] 
notice what was needed, or (3) that a benefit could not have 
been awarded as a matter of law."  Sanders, 487 F.3d at 889.  
accord Dalton v. Nicholson, 21 Vet. App. 23, 30 (2007) 
(determining that no prejudicial error to veteran resulted in 
defective VCAA notice when the veteran, through his counsel, 
displayed actual knowledge of the information and evidence 
necessary to substantiate his claim).  Accordingly, "there 
could be no prejudice if the purpose behind the notice has 
been satisfied . . . that is, affording a claimant a 
meaningful opportunity to participate effectively in the 
processing of [the] claim. . . ."  Mayfield, supra, at 128.

Moreover, the record in this instance demonstrates that full 
VCAA notice was effectuated prior to the issuance of the 
final supplemental statement of the case by the AMC in April 
2008.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-78 
(2006) (validating the remedial measures of issuing fully 
compliant VCAA notification and readjudicating the claim in 
the form of a supplemental statement of the case to cure 
timing of a notification defect).  More timely VCAA notice 
would not have operated to alter the outcome of the issue 
herein denied as the record fails to demonstrate entitlement 
to an initial schedular rating in excess of the 20 percent 
rating previously assigned for the disability in question.  
Sanders, supra (recognizing that "a demonstration that the 
outcome would not have been different in the absence of the 
error would demonstrate that there was no prejudice").  In 
view of the foregoing, the Board cannot conclude that any 
defect in the timing of the notice provided affected the 
essential fairness of the adjudication, and, thus, the 
presumption of prejudice is rebutted.  Id.

Finally, all pertinent examination and treatment records have 
been obtained and made a part of the appellant's claims 
folder to the extent that such records have been adequately 
identified or are otherwise available.  Notice is taken that 
the evidence of record includes various examination and 
treatment reports, including the veteran's service medical 
records, VA outpatient reports, private treatment records 
from Kaiser Permanente, and VA examination reports of October 
2006 and February 2008.  Findings from those VA medical 
evaluations are sufficiently detailed and comprehensive in 
scope so as to permit the Board to fairly and accurately rate 
the disorder in question and it is of note that the veteran 
does not contend otherwise.  It should also be noted that the 
veteran has not identified any further outstanding and 
relevant evidence in response to VA's requests therefor.  To 
that end, the Board may proceed to adjudicate the merits of 
the claim without further remand as to that matter.  
38 C.F.R. §§ 3.326, 3.327.

In view of the foregoing, the Board finds that VA has 
satisfied its duties under the VCAA.  

Merits of the Claim

Disability ratings are intended to compensate veteran's for 
impairment in earning capacity resulting from a service-
connected disorder.  38 U.S.C.A. § 1155.  Separate DCs 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 38 
C.F.R. § 4.2, and to resolve any reasonable doubt regarding 
the extent of the disability in the veteran's favor, 38 
C.F.R. § 4.3.  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating; otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40.  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of 
pyramiding) do not forbid consideration of a higher rating 
based on greater limitation of motion due to pain on use, 
including flare-ups.  The provisions of 38 C.F.R. §§ 4.40 and 
4.45, however, are applicable only in conjunction with the 
DCs predicated on limitation of motion.  Johnson v. Brown, 9 
Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59.

The standardized description of joint measurements is 
provided in Plate II under 38 C.F.R. § 4.71a (2006).  For VA 
purposes, normal extension and flexion of the knee is from 0 
to 140 degrees.  38 C.F.R. § 4.71a, Plate II.

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. § 4.45.  For 
the purpose of rating disability from arthritis, the knee is 
considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by x-ray studies is rated based on limitation 
of motion of the affected joint.  When limitation of motion 
would be noncompensable under a limitation-of-motion code, 
but there is at least some limitation of motion, a 10 percent 
rating may be assigned for each major joint so affected.  38 
C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 
(traumatic arthritis).  DC 5010 directs that the evaluation 
of arthritis be conducted under DC 5003, which states that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate DCs for the specific joint or joints involved.  
38 C.F.R. § 4.71a, DC 5010.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion, x-ray evidence of 
involvement of 2 or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations 
warrants a 20 percent evaluation.  X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joints warrants a 10 percent evaluation.  38 C.F.R. § 4.71a, 
DC 5010, Note 1, DC 5003.

In VAOPGCPREC 23-97, the General Counsel held that a claimant 
who has arthritis and instability of the knee may be rated 
separately under DC 5003 and DC 5257, and that evaluation of 
a knee disability under both of these codes would not amount 
to pyramiding under 38 C.F.R. § 4.14.  VAOPGCPREC 23-97 (July 
1, 1997), 62 Fed. Reg. 63604 (1997); see also Esteban v. 
Brown, 6 Vet. App. 259 (1994); VAOPGCPREC 9-98.  However, a 
separate rating must be based on additional disability.

In VAOPGCPREC 9-04, the General Counsel held that separate 
ratings may be assigned for limitation of flexion and 
limitation of extension of the same knee. Specifically, where 
a veteran has both a limitation of flexion and a limitation 
of extension of the same leg, the limitations must be rated 
separately to adequately compensate for functional loss 
associated with injury to the leg.  VAOPGCPREC 9-04 (Sept. 
17, 2004), 69 Fed. Reg. 59990 (2005).

By action of the RO in April 2004, the RO established 
entitlement of the veteran to service connection for status-
post medial collateral ligament strain and anterior cruciate 
ligament tear of the right knee, assigning a 10 percent 
schedular evaluation therefor under DC 5260, effective from 
August 2003.  As pertinent to this appeal, the initial rating 
was increased to 20 percent, effective from November 6, 2004, 
under DC 5260-5258 on the basis of rating action undertaken 
in June 2005.  Hyphenated DCs are used when a rating under 
one DC requires use of an additional DC to identify the basis 
for the evaluation assigned; the additional code is shown 
after the hyphen.  38 C.F.R. § 4.27 (2007).  Given that the 
veteran timely appealed the initial rating assigned, the 
holding in Fenderson v. West, 12 Vet. App. 119 (1999) is 
applicable.  Under Fenderson, at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found.

DC 5260 pertains to limitation of flexion.  Under this 
provision, flexion limited to 60 degrees is noncompensable.  
A 10 percent rating is warranted when flexion is limited to 
45 degrees.  A 20 percent rating is warranted when flexion is 
limited to 30 degrees; and a 30 percent rating is warranted 
when flexion limited to 15 degrees.  38 C.F.R. § 4.71a, DC 
5260

DC 5261 pertains to limitation of knee extension.  Under this 
provision, extension limited to 5 degrees is noncompensable.  
A 10 percent rating is warranted when extension is limited to 
10 degrees.  A 20 percent rating is warranted when extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
when extension is limited to 20 degrees.  A 40 percent rating 
is assigned when extension is limited to 30 degrees; and a 50 
percent rating is assigned when extension is limited to 45 
degrees.  38 C.F.R. § 4.71a, DC 5261.

Under DC 5257, a rating of 10 percent is warranted when the 
veteran experiences slight subluxation or lateral 
instability.  A rating of 20 percent is warranted when the 
veteran experiences moderate subluxation or lateral 
instability.  A rating of 30 percent is warranted when the 
veteran experiences severe subluxation or lateral 
instability.  38 C.F.R. § 4.71a, DC 5257.

DC 5258 pertains to dislocation of the semilunar cartilage 
with frequent episodes of locking, pain and effusion into the 
joint and is rated as 20 percent disabling.  38 C.F.R. 
§ 4.71a, DC 5258.

Under DC 5259, a single 10 percent rating is for application 
for semilunar removal of cartilage with symptomatology.  A 
higher disability evaluation is not provided under this code.  
38 C.F.R. § 4.71a, DC 5259.

An examination on November 6, 2004, noted no evidence of 
valgus or varus instability, a negative Lachman, very minor 
edema, and a limitation of flexion to 90 degrees.  An X-ray 
indicated no fracture, but mild degenerative changes were 
noted.  An examination on November 9, 2004, showed no valgus 
or varus instability, a negative McMurray's sign, and a 
"mildly positive" Lachman's test.  

A December 2004 VA treatment note indicates that the veteran 
complained of pain at rest and with weight bearing as well as 
swelling.  The examiner diagnosed a torn lateral meniscus 
"and other abnormalities of the right knee."  She 
recommended "orthopedic evaluation repair."  An X-ray noted 
no evidence of acute osseous pathology or joint effusion, but 
minor spurring involving the lateral tibial plateau.  Joint 
spaces were maintained and there were "no other degenerative 
changes of significance."  Magnetic resonance imaging (MRI) 
demonstrated a moderate sized joint effusion; intact 
retinacula; pitting of the patellar cartilage with geode 
formation; a grade 2 signal in the medial meniscus compatible 
with intrasubstance degeneration; a complex tear of the 
lateral meniscus extending to the tibial surface; blunting of 
the free edge of the lateral meniscus; lesions in the 
posterior tibia, most likely benign; minimal infrapatellar 
bursitis; and an intra articular ganglion in the posterior 
intercondylar notch region.  Pertinent diagnoses included a 
displaced tear lateral meniscus, patellar chondromalacia, and 
joint effusion.

An August 2005 VA treatment note indicates that the veteran 
complained of pain daily and that she wanted to pursue 
arthroscopy.  The clinician noted that the knee was slightly 
swollen with pain on inversion and eversion.  

A November 2005 VA treatment note indicates that the veteran 
complained that her pain fluctuated, but was always present.  
The clinician noted that the knee was slightly swollen, 
painful with varus and valgus movements, and tender around 
the external margins of the joint.  The clinician further 
noted that the range of motion was "almost complete" with 
pain at extremes of motion.  It was set forth that the 
veteran planned on having right knee surgery once she 
accumulated enough sick leave at work.

November 2005 records from Kaiser Permanente indicate that 
the veteran, who was scheduled for surgery, received 
medication for right knee pain.

At an October 2006 VA joints examination, the veteran 
reported "almost constant" pain which she described as 
seven on a scale of one to ten.  She complained of weakness, 
swelling, heat, locking, fatigue, and lack of endurance.  She 
was reportedly advised to have surgical treatment, but stated 
that she had deferred surgery for fear that it might make her 
symptoms worse.  She reported that the precipitating factors 
included walking and standing for prolonged periods of time.  
She denied using assistive devices.  The veteran complained 
that she could not run.  The veteran also reported daily 
moderate flare-ups that varied in duration.  She denied 
dislocation and specific occupational limitations.  

Upon physical examination in October 2006, the clinician 
noted no effusion or crepitus.  The veteran indicated that 
the pain was medial and inferior to the right patella.  
Flexion was limited to 65 degrees while standing and 90 
degrees while seated.  Extension was limited to 5 degrees.  
The clinician noted a positive McMurray's sign, but no 
effusion or crepitus.  Collateral ligament laxity was within 
normal limits.  The anterior cruciate ligament and the 
posterior cruciate ligament were intact.  The veteran could 
not duck walk.  The clinician diagnosed: (1) Lateral meniscus 
injury; (2) patellar chondromalacia; and (3) medial cruciate 
ligament tear "as reported in the February 2004 VA 
examination."  The clinician indicated that she could not 
consider the DeLuca factors without resorting to speculation.  
She also noted that the veteran "failed to get x-rays done 
in the recommended time frame."  

A VA treatment note compiled in March 2007 indicates that the 
veteran was then taking Tylenol Number 3 one to three times 
daily due to her knee pain.  Examination revealed that her 
right knee was without heat or edema, although there was 
slight tenderness along the medial aspect of the knee joint.  

On a VA joints examination in February 2008, the veteran 
complained of constant pain in the medial aspect of the right 
knee and, when working as a corrections officer, the knee 
reportedly tended to have redness and swelling.  At work, she 
indicated that she had trouble running, although use of a 
brace or other assistive device was not being made.  She 
described a feeling of instability; actual instability was 
denied.  Her discomfort was noted to flare daily with such 
activities as stair climbing and running.  

Clinically, there was no gross deformity, swelling, effusion, 
temperature increase, or redness.  She was able to squat to 
at least 50 percent and did so without articular crepitation.  
No crepitation was in evidence on active or passive range of 
motion.  The right knee extended to 0 degrees, with flexion 
to 140 degrees, and such motions were accompanied by joint 
pain.  There was no indication of anteroposterior laxity; 
however, there appeared to be a definite, one plus positive 
Lachman's sign, suggesting a mild degree of anterior cruciate 
ligament insufficiency.  There was no indication of 
collateral ligament laxity either medially or laterally.  X-
rays identified minimal degenerative cystic changes in the 
posterior right patella.  

In the opinion of the examiner, current examination suggested 
a chronic strain of the medial collateral ligament with mild 
anterior cruciate ligament laxity and MRI evidence of a 
complex tear of the lateral meniscus.  Functional impairment 
was noted to be present in association with activities such 
as deep knee bending, stooping, squatting, running, or simply 
walking on stairs.  Her impairment was noted on the basis of 
pain, instability, and weakness, with there being no 
indication of fatigability, incoordination, or a lack of 
endurance.  

In reviewing the record, the Board finds that, while the 
radiographic evidence is conflicting, there is X-ray evidence 
of arthritis of the right knee.  See, e.g., report of 
December 2004 X-ray examination noting minor spurring.  There 
is also clinical evidence of limitation of motion of the 
right knee joint.  In late December 2004, a loss of right 
knee flexion was indicated and reduced levels of both flexion 
and extension were noted on a VA joints evaluation in 2006.  
Notwithstanding a showing of normal range of motion values on 
the most recent VA examination in 2008 and at other times 
during the relevant time period, it is apparent that the 
veteran experiences pain with motion of the right knee.  When 
read together, DC 5003 and 38 C.F.R. § 4.59 provide that 
painful motion due to degenerative arthritis, which is 
established by X-ray, is deemed to be limitation of motion 
and warrants at least the minimum compensable rating for the 
joint, even if there is no actual limitation of motion.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Here, 
flexion and extension movements are at times shown to be 
reduced, but even the limited flexion and extension then 
shown were not so significant as to warrant compensable 
evaluations under DCs 5260 and/or 5261.  Thus, the current 20 
percent rating more than takes into account the veteran's 
arthritis with such limitation of motion under DC 5003 and 
the cited range of motion codes.  With no medical evidence of 
limitation of extension of the right knee, even when 
considering 38 C.F.R. §§ 4.40 and 4.45, separate ratings for 
limitation of flexion and extension are not warranted.  
SeeVAOPGCPREC 9-04.

In considering the DeLuca factors, the Board notes that the 
veteran offers regular complaints of pain and painful motion 
and the latter has been objectively demonstrated on clinical 
examination and by virtue of the veteran's regular use of 
pain medication in an effort to control her symptoms.  
Furthermore, while a VA examiner in 2006 determined that a 
discussion of DeLuca factors would require undue speculation, 
a VA examiner in 2008 found that there was evidence of both 
pain and functional impairment due to pain, instability, and 
weakness.  While that examiner did not quantify the degree of 
additional limitation, when considering all of the right knee 
symptomatology, the Board finds that there is medical 
evidence to show flexion limited to 30 degrees but no less 
than that.  There is no medical evidence extension limited to 
more than 5 degrees.  Thus, the assignment of an additional 
10 percent rating based on pain and additional functional 
loss (i.e., additional limitation of motion) is deemed to 
compensate the veteran for the level of indicated impairment.  
However, the current 20 percent rating is consistent with 
such additional limitation of motion shown when considering 
the DeLuca factors.  The medical evidence does not show 
additional limitation of motion of the right knee due to pain 
or flare-ups of pain, supported by adequate pathology 
(38 C.F.R. § 4.40), to a degree that would support a rating 
in excess of 20 percent, nor does the clinical evidence show 
such additional limitation of motion due to fatigue, 
weakness, incoordination or any other symptom (subjective) or 
sign (objective) (38 C.F.R. § 4.45), to include flare-ups. 

In considering the applicability of other DCs, the Board 
notes that there is no showing of ankylosis of the right knee 
such as to warrant a rating in excess of 20 percent under DC 
5256.  Such does not end the Board's inquiry, however, as 
there is also medical evidence of instability of the right 
knee.

As noted above, arthritis of the knee with limited or painful 
motion plus instability warrant separate compensable ratings.  
See VAOPGCPREC 23-97, VAOPGCPREC 9-98.  Here, there is 
evidence of mild instability of the anterior cruciate 
ligament on the most recent VA joints examination, for which 
a separate 10 percent schedular evaluation is for assignment 
under DC 5257.  No greater degree of instability or any 
indication of subluxation is objectively shown as might 
warrant the assignment of a rating in excess of 10 percent 
under DC 5257.  Thus, a separate compensable rating of 10 
percent, but none greater, is warranted for right knee 
instability under DC 5257, pursuant to VAOPGCPREC 23-97 and 
VAOPGCPREC 9-98, on and after November 6, 2004.  

The veteran also claims that she is entitled to a higher 
initial rating for her right knee disability because she 
experiences locking of her knee and daily pain.  A 20 percent 
rating under DC 5258 requires cartilage dislocation with 
frequent locking, pain, and effusion.  The Board finds that, 
while the veteran contends that a higher rating is warranted 
based upon recurrent locking of the right knee, the medical 
evidence does not show that she has a history of dislocation 
of the semilunar cartilage of the right knee with frequent 
episodes of locking, pain and effusion into the joint on and 
after November 6, 2004.  Thus, a higher or separate rating 
under alternate criteria set out in DC 5258 is not warranted.  

In view of the foregoing, the Board finds that the currently 
assigned 20 percent evaluation accurately captures the extent 
and severity of the veteran's right knee arthritis with 
associated limitation of motion on and after November 6, 
2004, and that a separate 10 percent rating for slight 
instability of the right knee joint is assignable as of 
November 6, 2004, and thereafter.  To that extent, alone, the 
appeal is granted.  Fenderson, supra.  

As the preponderance of the evidence is against a rating in 
excess of 20 percent for the veteran's arthritis of the right 
knee with pain and limitation of motion and a rating in 
excess of 10 percent for her instability due to status-post 
medial collateral ligament strain and anterior cruciate 
ligament tear of the anterior cruciate ligament of the right 
knee, the benefit of the doubt doctrine is not applicable to 
this aspect of the appeal.  See 38 U.S.C.A. § 5107(b); Ortiz 
v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) 
(holding that "the benefit of the doubt rule is inapplicable 
when the preponderance of the evidence is found to be against 
the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 
(1990).

The Board has also considered the provisions of 38 C.F.R. 
§ 3.321(b)(1), but notes that the veteran has not asserted, 
nor does the evidence suggest, that the regular schedular 
criteria are inadequate to evaluate her knee disability 
subsequent to November 6, 2004.  There is no indication that 
her knee disability, in and of itself, is productive of 
marked interference with employment or that the 
manifestations associated with the disability are unusual or 
exceptional.  While the veteran may elect to have knee 
surgery in the future, this service-connected disability has 
not required frequent hospitalization.  Thus, referral for 
consideration of extraschedular rating on and after November 
6, 2004 is not warranted. 















ORDER

An initial or staged rating in excess of 20 percent for 
arthritis of the right knee with pain and limitation of 
motion, from November 6, 2004, is denied.  

A separate 10 percent rating, but none greater, for slight 
instability due to status-post medial collateral ligament 
strain and anterior cruciate ligament tear of the anterior 
cruciate ligament of the right knee, from November 6, 2004, 
is granted, subject to those provisions governing the payment 
of monetary benefits.  



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


